Citation Nr: 1632744	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to TDIU.

The Board notes the issues of entitlement to increased ratings for diabetes mellitus, type II; renal dysfunction; amputation of the right leg below the knee; peripheral neuropathy of the left lower extremity; and erectile dysfunction were certified to the Board with the issue of entitlement to TDIU by the Agency of Original Jurisdiction (AOJ) in March 2016; however, these issues were addressed in a January 2010 rating decision for which the Veteran did not file a notice of disagreement.  The filing of a timely notice of disagreement is a jurisdictional requirement for appellate consideration by the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  As this requirement has not been met, the Board finds it does not have jurisdiction to adjudicate these issues; therefore, they will not be addressed in this decision.


FINDINGS OF FACT

1.  The Veteran has a combined 80 percent disability rating with one disability independently rated as 40 percent disabling.

2.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A claimant need not show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience.  Id.  The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Here, the Veteran meets the schedular percentage requirements for TDIU.  His combined rating for his service-connected disabilities is 80 percent.  His service-connected amputation of the right leg below the knee is individually rated as 40 percent disabling.  Thus, the only issue that remains is whether his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

In this instance, the Board finds the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The record indicates the Veteran retired from a career as a certified nursing assistant in approximately 1990 due to the residuals of a stroke, a condition for which he is not entitled to service connection.  Nevertheless, the Veteran's service-connected below the knee amputation of the right leg and peripheral neuropathy of the left leg significantly impair his mobility, to the extent that he would not be able to perform the physical tasks required of a certified nursing assistant or a similar position.  VA treatment records and a December 2005 VA examination report reveal the Veteran has extreme difficulty walking due to the amputation of his right leg and partial paralysis of the left lower extremity; therefore, he is basically limited to sedentary employment that involves little to no walking.  Yet, there is no evidence of record that indicates the Veteran has education or experience that would lead to a sedentary position in another field that would produce sufficient income to be other than marginal.

The Board acknowledges a December 2009 VA examiner provided an ostensibly negative opinion regarding entitlement to a TDIU.  The December 2009 examiner explained that the nonservice-connected residuals of stroke are the primary driver behind the Veteran's unemployability and further explained the Veteran would be employable, despite the mobility issues resulting from his service-connected disabilities, but only with proper retraining.  The Board finds that this opinion actually supports a grant of TDIU.  If the Veteran's service-connected disabilities would preclude substantially gainful employment in the absence of him being trained in another occupation, then the criteria for entitlement to a TDIU are met.  

The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015).  The existence or degree of nonservice-connected disabilities is to be disregarded where the percentages of service-connected disabilities indicate TDIU may be warranted.  38 C.F.R. § 4.16(a).  


The progression of the Veteran's service-connected disabilities after his initial retirement show that he is now unemployable for the type of positions he held in the past without consideration of the effects of his nonservice-connected disabilities.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to TDIU is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


